Case 1:21-cv-20706-DPG Document 16 Entered on FLSD Docket 03/05/2021 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                               CASE NO. 1:21-cv-20706-DPG


  MEUDY ALBÁN OSIO in her personal capacity
  And in her capacity as the personal representative
  of the Estate of FERNANDO ALBERTO ALBÁN,
  FERNANDO ALBÁN OSIO, and MARIA
  FERNANDA ALBÁN OSIO,

         Plaintiffs,

  vs.

  NICOLAS MADURO MOROS,
  FUERZAS ARMADA REVOLUCIONARIAS
  DE COLOMBIA (“FARC”); THE CARTEL OF
  THE SUNS A.K.A. CARTEL DE LOS SOLES;
  VLADIMIR PADRINO LOPEZ; MAIKEL
  JOSE MORENO PEREZ; NESTOR LUIS
  REVEROL TORRES; and TAREK WILLIAM
  SAAB

        Defendants,
  _________________________________________/

                            NOTICE OF STRIKING OF ECF NO. 13

         As directed by the Clerk (ECF No. 14), Plaintiffs respectfully submit this notice of

  striking of Plaintiffs’ Motion for Alternative Service (ECF No. 13). Plaintiffs will promptly

  re-file the Motion in accordance with the Clerk’s instruction.

   Respectfully submitted on March 5, 2021.       /s/ Jonathan S. Klein
                                                  Fla. Bar No. 125254
                                                  jklein@mayerbrown.com
                                                  Alex C. Lakatos (pro hac vice)
                                                  alakatos@mayerbrown.com
                                                  Stephen M. Medlock (pro hac vice)
                                                  Mayer Brown LLP
                                                  1999 K Street NW
                                                  Washington, DC 20006
                                                  (202) 263-3000 (Main)


                                                   1
Case 1:21-cv-20706-DPG Document 16 Entered on FLSD Docket 03/05/2021 Page 2 of 2




                                       /s/ Jaime D. Guttman
                                       Fla. Bar No. 44076
                                       jaime@scale.law
                                       Scale Law Partners, LLC
                                       777 Brickell Avenue, Suite 500
                                       Miami, FL 33131
                                       (786) 273-9033 (Main)

                                       Counsel for Plaintiffs




                                       2
